Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 1 of 20 Page ID #:153




                             EXHIBIT 1
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 2 of 20 Page ID #:154
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 3 of 20 Page ID #:155
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 4 of 20 Page ID #:156
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 5 of 20 Page ID #:157
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 6 of 20 Page ID #:158
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 7 of 20 Page ID #:159
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 8 of 20 Page ID #:160
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 9 of 20 Page ID #:161
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 10 of 20 Page ID
                                 #:162
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 11 of 20 Page ID
                                 #:163
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 12 of 20 Page ID
                                 #:164
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 13 of 20 Page ID
                                 #:165
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 14 of 20 Page ID
                                 #:166
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 15 of 20 Page ID
                                 #:167
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 16 of 20 Page ID
                                 #:168
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 17 of 20 Page ID
                                 #:169
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 18 of 20 Page ID
                                 #:170
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 19 of 20 Page ID
                                 #:171
Case 2:21-cv-01360-JWH-MRW Document 28-1 Filed 04/28/21 Page 20 of 20 Page ID
                                 #:172
